lN THE SUPREME COURT OF PENNSYLVANlA
M|DDLE D|STR|CT

CO|\/||\/|ONWEALTH OF PENNSYLVAN|A, 1 NO. 269 |\/|AL 2014

Petitioner .
: Petition for Allowance of Appeal from the
: Order of the Superior Court

T|FFANY LEE BARNES,

Respondent

ORDER

PER CUR|AM

AND NOW, this 12th day of September 2014, the Petition for Allowance of
Appeal is GRANTED. The issue, as stated by petitioner, is:

Whether the suppression court erred in concluding Respondent was subject to
an unlawful search and seizure, thus granting her suppression motion and
dismissing all charges based on the erroneous conclusion that the interaction
between Trooper Rogowski and Respondent was an investigative detention,
requiring reasonable suspicion, as opposed to a mere encounter, requiring no
suspicion'?